Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 31, 2021


                                            No. 04-19-00516-CR

                                         Kedreen Marque PUGH,
                                               Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR6053
                           Honorable Stephanie R. Boyd, Judge Presiding

                                                ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice1

        On July 13, 2021, the Texas Court of Criminal Appeals issued the mandate in this appeal
in which it reversed our decision and remanded the matter to this court. See Pugh v. State, 624
S.W.3d 565 (Tex. Crim. App. 2021). Specifically, the Court of Criminal Appeals held that our
harm analysis related to the trial court’s denial of appellant’s motion to suppress was unsound
and that our finding of harm was in error. See id. at 570. The Court of Criminal Appeals
remanded the case for us to consider appellant’s remaining issue that we did not reach. See id.;
Pugh v. State, 04-19-00516-CR, 2020 WL 1866289 (Tex. App.—San Antonio Apr. 15, 2020),
rev’d, 624 S.W.3d 565 (Tex. Crim. App. 2021).

         Accordingly, we ORDER that the parties may file supplemental briefs in this court in
light of the decision by the Texas Court of Criminal Appeals. We ORDER appellant to file his
supplemental brief, if any, in this court on or before October 1, 2021. The State’s supplemental
brief, if any, will be due in this court thirty days after the date appellant’s supplemental brief is

1
  This case was originally submitted on briefs before a panel consisting of Chief Justice Sandee Bryan Marion,
Justice Martinez, and Justice Rios. Chief Justice Martinez has now assumed Chief Justice Marion’s place and
replaces her on remand in accordance with Rule 8(j)(iii) of our Internal Operating Procedures. Likewise, Justice
Valenzuela has now assumed Justice Martinez’s place and replaces her on remand in accordance with Rule 8(j)(iii).
filed. If either party chooses not to file a supplemental brief, that party is ORDERED to notify
this court of such fact in writing on or before September 10, 2021. If appellant decides not to file
a supplemental brief, appellee may still file a supplemental brief, and such brief will be due thirty
days after the date appellant advises this court in writing that he does not intend to file a
supplemental brief.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court